UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03061) Exact name of registrant as specified in charter:	Putnam Global Natural Resources Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	May 31, 2017 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 5/31/17 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Chemicals (23.8%) Akzo Nobel NV (Netherlands) 48,602 $4,068,024 Albemarle Corp. 60,400 6,861,440 Axalta Coating Systems, Ltd. (NON) 132,483 4,146,718 CF Industries Holdings, Inc. (S) 60,800 1,635,520 Dow Chemical Co. (The) 9,962 617,246 Evonik Industries AG (Germany) 74,276 2,557,789 Sherwin-Williams Co. (The) 13,500 4,478,895 Sociedad Quimica y Minera de Chile SA ADR (Chile) 75,600 2,723,868 W.R. Grace & Co. 91,700 6,573,973 Construction materials (3.1%) Summit Materials, Inc. Class A (NON) 86,300 2,318,018 Vulcan Materials Co. 16,600 2,069,190 Containers and packaging (6.1%) Ball Corp. 58,400 2,388,560 RPC Group PLC (United Kingdom) 144,268 1,594,869 Sealed Air Corp. 104,800 4,655,216 Energy equipment and services (10.6%) Halliburton Co. 99,300 4,487,367 Independence Contract Drilling, Inc. (NON) 357,100 1,364,122 Select Energy Services Class A (F) (NON) 342,944 4,945,595 Select Energy Services Class A (NON) (S) 49,855 756,799 Tenaris SA (Italy) 100,952 1,525,289 Weatherford International PLC (NON) (S) 386,400 1,854,720 Metals and mining (8.1%) Alcoa Corp. 171,300 5,642,622 Freeport-McMoRan, Inc. (Indonesia) (NON) 141,000 1,620,090 Iluka Resources, Ltd. (Australia) 358,422 2,431,552 Nucor Corp. 13,200 766,920 United States Steel Corp. (S) 48,500 1,011,225 Mortgage real estate investment trusts (REITs) (0.9%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) (S) 61,356 1,344,310 Oil, gas, and consumable fuels (41.8%) Anadarko Petroleum Corp. 59,100 2,986,323 Cenovus Energy, Inc. (Canada) 495,177 4,417,132 Cheniere Energy, Inc. (NON) 107,700 5,247,144 ConocoPhillips 167,800 7,498,982 EnCana Corp. (Canada) 413,200 4,016,224 Enterprise Products Partners LP 61,100 1,638,091 EnVen Energy Corp. 144A (F) (NON) 170,000 1,700,000 EOG Resources, Inc. 40,600 3,666,586 EQT Corp. 68,200 3,769,414 Gulfport Energy Corp. (NON) 76,600 1,099,210 Kinder Morgan, Inc. 155,300 2,913,428 MEG Energy Corp. (Canada) (NON) (S) 513,229 1,960,441 Noble Energy, Inc. 71,700 2,057,073 Pioneer Natural Resources Co. 10,800 1,802,088 Plains All American Pipeline LP 139,200 3,686,016 Seven Generations Energy, Ltd. (Canada) (NON) 297,200 5,330,833 Suncor Energy, Inc. (Canada) 169,400 5,302,019 Road and rail (2.6%) Norfolk Southern Corp. 29,100 3,609,273 Semiconductors and semiconductor equipment (0.1%) Versum Materials, Inc. 5,050 156,752 Total common stocks (cost $143,216,367) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value EnVen Energy Corp. 144A (F) 11/6/20 $12.50 170,000 $17 EnVen Energy Corp. 144A (F) 11/6/20 15.00 170,000 17 Total warrants (cost $34) SHORT-TERM INVESTMENTS (8.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.12% (AFF) Shares 8,080,495 $8,080,495 Putnam Short Term Investment Fund 0.89% (AFF) Shares 3,086,746 3,086,746 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.72% (P) Shares 1,029,000 1,029,000 U.S. Treasury Bills 0.773%, 7/13/17 $90,000 89,913 Total short-term investments (cost $12,286,161) TOTAL INVESTMENTS Total investments (cost $155,502,562) (b) FORWARD CURRENCY CONTRACTS at 5/31/17 (aggregate face value $61,276,245) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/19/17 $1,341,502 $1,391,633 $(50,131) British Pound Buy 6/21/17 4,512,623 4,431,492 81,131 Canadian Dollar Buy 7/19/17 1,880,562 1,871,642 8,920 Barclays Bank PLC Swiss Franc Buy 6/21/17 3,679,265 3,585,985 93,280 Citibank, N.A. Australian Dollar Buy 7/19/17 252,752 258,302 (5,550) British Pound Buy 6/21/17 2,189,595 2,097,184 92,411 Danish Krone Buy 6/21/17 780,658 734,440 46,218 Euro Buy 6/21/17 4,949,350 4,627,508 321,842 Japanese Yen Sell 8/16/17 682,849 674,339 (8,510) Credit Suisse International Euro Buy 6/21/17 428,535 407,838 20,697 Goldman Sachs International British Pound Buy 6/21/17 1,825,909 1,770,439 55,470 Japanese Yen Buy 8/16/17 4,472,859 4,417,388 55,471 HSBC Bank USA, National Association Australian Dollar Buy 7/19/17 1,133,523 1,158,407 (24,884) British Pound Buy 6/21/17 337,644 323,436 14,208 Canadian Dollar Buy 7/19/17 364,599 368,078 (3,479) Euro Sell 6/21/17 520,292 520,842 550 JPMorgan Chase Bank N.A. British Pound Buy 6/21/17 2,594,536 2,486,160 108,376 Canadian Dollar Sell 7/19/17 5,872,478 5,931,748 59,270 Euro Buy 6/21/17 7,498,521 7,223,565 274,956 Japanese Yen Buy 8/16/17 4,075,922 4,025,089 50,833 Norwegian Krone Buy 6/21/17 1,304,885 1,294,249 10,636 Swedish Krona Buy 6/21/17 352,810 340,133 12,677 Swiss Franc Buy 6/21/17 274,878 281,922 (7,044) State Street Bank and Trust Co. Australian Dollar Buy 7/19/17 1,969,075 2,012,559 (43,484) British Pound Buy 6/21/17 1,053,929 1,009,684 44,245 British Pound Buy 9/20/17 1,238,984 1,239,068 (84) Canadian Dollar Sell 7/19/17 3,218,930 3,249,482 30,552 Israeli Shekel Buy 7/19/17 197,945 193,149 4,796 UBS AG Australian Dollar Sell 7/19/17 420,041 418,827 (1,214) British Pound Buy 6/21/17 952,855 912,848 40,007 WestPac Banking Corp. British Pound Buy 6/21/17 2,106,829 2,018,809 88,020 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2016 through May 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $141,333,241. (b) The aggregate identified cost on a tax basis is $155,751,791, resulting in gross unrealized appreciation and depreciation of $9,008,947 and $15,177,584, respectively, or net unrealized depreciation of $6,168,637. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $6,680,375 $81,387,290 $79,987,170 $58,974 $8,080,495 Putnam Short Term Investment Fund** 10,405,952 63,221,907 70,541,113 11,774 3,086,746 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $8,080,495, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $7,632,597. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $11,307 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 73.3% Canada 15.0 Netherlands 2.9 Chile 1.9 Germany 1.8 Australia 1.7 Indonesia 1.2 United Kingdom 1.1 Italy 1.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $118,075 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $13,605 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Energy $67,379,301 $6,645,595 $— Financials 1,344,310 — — Industrials 3,609,273 — — Information technology 156,752 — — Materials 58,161,735 — — Total common stocks — Warrants — 34 — Short-term investments 4,115,746 8,170,408 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,370,186 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,514,566 $144,380 Equity contracts 34 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $90,051 $93,280 $460,471 $20,697 $110,941 $14,758 $516,748 $79,593 $40,007 $88,020 $1,514,566 Total Assets $90,051 $93,280 $460,471 $20,697 $110,941 $14,758 $516,748 $79,593 $40,007 $88,020 $1,514,566 Liabilities: Forward currency contracts# 50,131 — 14,060 — — 28,363 7,044 43,568 1,214 — 144,380 Total Liabilities $50,131 $— $14,060 $— $— $28,363 $7,044 $43,568 $1,214 $— $144,380 Total Financial and Derivative Net Assets $39,920 $93,280 $446,411 $20,697 $110,941 $(13,605) $509,704 $36,025 $38,793 $88,020 $1,370,186 Total collateral received (pledged)##† $39,920 $— $430,000 $— $110,941 $— $420,000 $36,025 $— $— Net amount $— $93,280 $16,411 $20,697 $— $(13,605) $89,704 $— $38,793 $88,020 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: July 28, 2017
